Case 4:18-cv-00259-BSM Document 49-13 Filed 08/07/19 Page 1 of 4




                                                             Ex. C 154
Case 4:18-cv-00259-BSM Document 49-13 Filed 08/07/19 Page 2 of 4




                                                             Ex. C 155
Case 4:18-cv-00259-BSM Document 49-13 Filed 08/07/19 Page 3 of 4




                                                             Ex. C 156
Case 4:18-cv-00259-BSM Document 49-13 Filed 08/07/19 Page 4 of 4




                                                             Ex. C 157
